DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 01/08/2021, in response to claims 1 and 3-20 rejection from the final office action (11/27/2020), by amending claims 1, 8, 11, and 15 and cancelling claim 10 is NOT entered because the proposed amendment requires further search/consideration. 
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive.
Applicants assert that the examiner agreed that the proposed amendment distinguish the prior arts of record, see the top of page 8.
The examiner agreed that by presenting the heater location (of proposed amendment of claim 8), AND by presenting the unexpected result as the location of heater outward of the thermal chokes (by argument or by pointing out in the Specification). Without such consideration, rearrange of the heater location, the thermal chokes (and the cooling channels) function just as the same in protecting the O-ring.
The examiner also cited US 20040163597 (Heater 256, Fig. 2), US 20130127124 (outer heater 916 outside of the showerhead 11, Fig. 9), US 20050189070 (heater 12 outside showerhead 5, actually outside the chamber 1, Fig. 1). US 20120097330 heater 304 outside showerhead 107, Fig. 1).

On the other hands, proposed amendment of claims 1 and 15 define a planar plate with thermal choke extending from both sides. This feature requires search more than 2 hours of AFCP search time. Therefore, the proposed amendment will not be entered.


    PNG
    media_image1.png
    674
    867
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Claimed coupling portion 
with coplanar upper and 
lower surface to center 
distribution portion)][AltContent: rect]

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716